IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                       )
                                                        )
           v.                                           )        I.D. No. 1312000103
                                                        )
A’KEEM GRINNELL-CROPPER,                                )
                                                        )
           Defendant.                                   )


                                      Submitted: January 25, 2017
                                      Decided: February 14, 2017


               ORDER ADOPTING COMMISSIONER’S REPORT AND
             RECOMMENDATION THAT DEFENDANT’S MOTION FOR
              POSTCONVICTION RELIEF SHOULD BE DENIED AND
            COUNSEL’S MOTION TO WITHDRAW SHOULD BE GRANTED

           This 14th day of February, 2017, upon consideration of Defendant’s Motion for

Postconviction Relief (the “Rule 61 Motion”) filed by A’Keem Grinnell-Cropper, SBI#

00467015; the Commissioner’s Report and Recommendation That Defendant’s Motion

for Postconviction Relief Should Be Denied and Counsel’s Motion to Withdraw Should

be Granted (the “Report”) issued by Superior Court Commissioner Lynne M. Parker on

January 25, 2017; and the record in this case:

           1.       The Court referred the Motion to a Commissioner pursuant to 10 Del. C.

§512(b) and Superior Court Criminal Rule 621 for proposed findings of facts and

conclusions of law.

           2.       On January 25, 2017, Commissioner Parker filed the Report. In the

Report, Commissioner Parker reports and recommends that the Rule 61 Motion be

denied. The Prothonotary docketed the Report on January 25, 2017.


1
    Hereafter, any Superior Court Criminal Rule referenced in this Order will be cited as “Rule __.”
             3.      The Report was served on Mr. Grinnell-Cropper. Under Rule 62(4)(ii),

      any objections to the Report needed to be filed within ten (10) days after the filing of the

      Report. Mr. Grinnell-Cropper did not file any objections to the Report.

             NOW THEREFORE, after careful and de novo review of the record in this

      action, and for reasons stated in the Report,

             IT IS FOUND AND DETERMINED that the Report is not clearly erroneous, is

      not contrary to law, or an abuse of discretion, and

             IT IS ORDERED that the Report, including its recommendation, is ADOPTED

      by the Court, and

             IT IS FURTHER ORDERED that the Defendant’s Motion for Postconviction

      Relief is DENIED.

             IT IS FURTHER ORDERED that the Motion to Withdraw filed by Mr.

      Grinnell-Cropper’s post-conviction relief counsel is GRANTED.



                                                                    /s/Eric M. Davis
                                                                    Eric M. Davis, Judge

Original to Prothonotary:
cc:     Commissioner Lynne M. Parker
A’Keem Grinnell-Cropper, SBI# 00467015
Patrick J. Collins, Esquire
Matthew C. Buckworth, Esquire